06/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0086


                                      DA 20-0086
                                   _________________

STATE OF MONTANA, THE MONTANA
PETROLEUM TANK RELEASE
COMPENSATION BOARD,

            Petitioner and Appellant,

      v.

BP plc, BP HOLDINGS NORTH AMERICA
                                                                     ORDER
LIMITED, BP AMERICA INC., BP PRODUCTS
NORTH AMERICA INC., BP WEST COAST
PRODUCTS, LLC, and its predecessor companies
and subsidiaries, including but not limited to
Standard Oil of Ohio (SOHIO), Standard Oil
(Indiana), Amoco Oil Company, Atlantic Richfield
Company (ARCO) and BP Amoco plc.,

            Respondents and Appellees.
                               _________________

       Daniel I. Siegfried of Chicago, Illinois, has petitioned for permission to appear pro
hac vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our Rules
for Admission to the Bar of Montana, Petitioner Siegfried is currently in good standing with
another state jurisdiction in which he is admitted to the practice of law, Montana counsel
listed in the application is in good standing with the State Bar of Montana, and this is the
first appearance of Petitioner Siegfried and the fourth appearance of his firm under the pro
hac vice rules, with good cause showing under Rule VI(C),
       IT IS HEREBY ORDERED that the application of Daniel I. Siegfried to appear pro
hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Daniel I. Siegfried, to all
counsel of record in this appeal, and to the State Bar of Montana.


                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    June 15 2020